214 F.2d 352
ALBERS MILLING COMPANY, Appellant,v.UNITED STATES of America.
No. 14952.
United States Court of Appeals Eighth Circuit.
June 8, 1954.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Byron Spencer, Joseph J. Kelly, Jr., and Spencer, Fane, Britt & Browne, Kansas City, Mo., for appellant.


3
Warren E. Burger, Asst. Atty. Gen., Paul A. Sweeney, Chief, Appellate Section, Department of Justice, Morton Hollander, Atty., Department of Justice, Washington, D.C., and Edward L. Scheufler, U.S. Atty., Kansas City, Mo., for appellee.


4
Appeal from District Court dismissed, on motion of appellant.